Name: Commission Regulation (EEC) No 3083/85 of 5 November 1985 amending Regulation (EEC) No 2858/85 on the sale of pigmeat held by the Belgian intervention agency pursuant to Regulations (EEC) No 772/85, (EEC) No 978/85 and (EEC) No 1477/85
 Type: Regulation
 Subject Matter: Europe;  trade policy;  marketing;  health;  animal product
 Date Published: nan

 6. 11 . 85 No L 294/ 17Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3083/85 of 5 November 1985 amending Regulation (EEC) No 2858/85 on the sale of pigmeat held by the Belgian intervention agency pursuant to Regulations (EEC) No 772/85 , (EEC) No 978/85 and (EEC) No 1477/85 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for pigmeat, HAS ADOPTED THIS REGULATION : Article 1 Article 13 (1 ) of Regulation (EEC) No 2858/85 is hereby replaced by the following : ' 1 . In order to guarantee that the products awarded are processed and disposed of in accordance with Article 12, the purchaser shall lodge the following security :  in respect of products classified under subheadings ex 02.01 A III a) 1 , 3 and 5 of the Common Customs Tariff : 150 ECU per tonne,  in respect of all other products : 200 ECU per tonne.' Article 2 By way of derogation from Article 3 ( 1 ) of Regulation (EEC) No 2858/85, an additional time limit for the submission of tenders is hereby fixed at 12 noon on Friday, 8 November 1985. The notice of invitation to tender with time limit fixed at 29 October 1985 (7) shall remain valid for this second invitation to tender. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 2966/80 (2), and in particular Article 20 thereof, Whereas Commission Regulation (EEC) No 2858/85 (3) lays down a certain number of obligations as regards the processing and disposal of meat held by the Belgian intervention agency under Regulations (EEC) No 772/ 85 (4), (EEC) No 978/85 0 and (EEC) No 1477/85 ( «); whereas, to ensure compliance with these obligations by the purchaser of the meat, Article 13 of Regulation (EEC) No 2858/85 provides for the lodging of a security ; whereas it has emerged that the security has been set at a level preventing the disposal of the meat in stock and that the administrative rules laid down by the competent Belgian authorities are such as to ensure continuous supervision of the meat until it is sold after processing ; whereas the amounts of the securities currently laid down should therefore be reduced ; Whereas Article 3 of Regulation (EEC) No 2858/85 provides for a monthly invitation to tender in which the time limit for submission of tenders is the last Tuesday in the month ; whereas in the light of experience gained with the first invitation to tender and in order to delay the sale of the meat in question, a derogation to this rule should be introduced and an additional invitation to tender in November 1985 should be provided for ; This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 5 November 1985. For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 307, 18 . 11 . 1980, p. 5. 0 OJ No L 274, 15. 10 . 1985, p . 22. (4) OJ No L 86, 27. 3 . 1985, p. 20 . 0 OJ No L 105, 14 . 4. 1985, p. 6 . (6 )) OJ No L 145, 4. 6 . 1985, p. 17. 0 OJ No C 264, 15. 10 . 1985, p. 9 .